Exhibit CONSENT OF INDEPENDENT REGISTERED PUBLIC ACCOUNTING FIRM We consent to the use, in the statement on Form 10-K of Seychelle Environmental Technologies Inc. of our report dated May 22, 2009 on our audit of the financial statements of Seychelle Environmental Technologies Inc. as of February 28, 2009, and the related statements of operations, stockholders’ equity and cash flows for the years then ended, and the reference to us under the caption “Experts.” /s/ Moore & Associates, Chartered Moore & Associates Chartered Las Vegas, Nevada May 22, 6490 West Desert Inn Road, Las Vegas, NV 89146 (702)253-7499 Fax
